DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  In Line 8, the limitation --and extending about-- should be added after the word “to”.  In Line 9, the limitation --of the curved guide-- should be added before the word “being”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In Line 2, the word --further-- should be added before the word “includes”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In Line 2, the word --further-- should be added before the word “includes”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In Line 2, the word --further-- should be added before the word “includes”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In Line 2, the word --further-- should be added before the word “includes”. Appropriate correction is required.
15 is objected to because of the following informalities:  In Line 2, the word --further-- should be added before the word “includes”. Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required: The specification does not provide support for the following claimed limitations “inside part, outside part, first thickness, second thickness, depth of the body” or the limitation of Claims 8, 17 & 21 that recites “an outrigger connected to one of the handle and the curved guide”. The specification should be revised to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, 17-19 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 at Lines 1-2 recites the limitation “an outrigger connected to one of the handle and the curved guide” which seeks to introduce new matter as the specification does not disclose an arrangement where the outrigger is connected to the curved guide and the drawings do not depict an embodiment where the outrigger is connected to anything besides the handle. Appropriate correction is required.
Claim 17 at Lines 1-2 recites “an outrigger connected to one of the handle and the curved guide” which seeks to introduce new matter as the specification does not disclose an arrangement where the outrigger is connected to the curved guide and the drawings do not depict an embodiment where the outrigger is connected to anything besides the handle. Appropriate correction is required.
Claim 21 at Lines 2-3 recites the limitation “wherein when the flexible drill pin is passed through the cannula and extends distally therefrom, an outrigger connected to one of the handle and the curved guide is adjustable to operate as a line of sight to  locate portions of the flexible drill pin distal to the cannulated curved guide” which seeks to introduce new matter as the specification does not disclose an arrangement where the outrigger is connected to the curved guide and the drawings do not depict an embodiment where the outrigger is connected to anything besides the handle. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-5, 11, 13-14 & 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petersen (US Design Patent No. D574,495).
Regarding Claims 2-5, Petersen discloses a guide tool (Figs. 1-8, See Fig. 1 depiction and notations below) comprising: a handle; and a hollow curved guide including a first portion and a second portion, the first portion being linear and the second portion extending to a distal end of the curved guide remote from the first portion, the first portion of the curved guide connected to the handle, wherein the second portion has an outer surface including an inside part and an outside part (See Figs. 7-8 depictions and notations below), at least a portion of the inside part defining an inner curve surface curved parallel to and extending about a longitudinal axis of the curved guide and at least a portion of the outside part defining an outer curve surface, a minimum distance from the first portion to the distal end of the curved guide being less on the inside part than on the outside part (See Fig. 1 depiction and notations below), wherein the second portion has an annular shape (the second portion of the curved guide is tubular with an annular cross-section taken proximal from the spiked distal tip as seen Figs. 1 & 7-8) with a first thickness (thickness taken near the base of one of the small teeth, see Fig. 8 depiction and notations below) at a first distance from the distal end and a second thickness (thickness taken near the base of one of the large spikes, 

    PNG
    media_image1.png
    565
    947
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1151
    864
    media_image2.png
    Greyscale


Regarding Claims 11 & 13-14, Petersen discloses a guide tool (Figs. 1-8, See Fig. 1 depiction and notations above) comprising: a handle; and a hollow curved guide with a first portion and a second portion, the curved guide having a length extending from a proximal end of the first portion to a distal end of the second portion (longitudinal length measured from the right-most face of the first portion to the pointed tip of the second portion as seen in the Fig. 1 depiction above), the second portion including a curve (curved outer surface of the tubular second portion as seen in the Fig. 1 depiction above), wherein the curved guide has a depth (measurement taken at the base of the large spike, See Fig. 8 depiction and notations below) measured perpendicularly relative to a longitudinal axis (axis running centrally through length of the curved guide 

    PNG
    media_image3.png
    1215
    737
    media_image3.png
    Greyscale


Regarding Claim 16, Petersen discloses a guide tool (Figs. 1-8, See Fig. 1 depiction and notations above) comprising: a handle; and a cannulated curved guide having a length extending from a proximal most end to a distal most end (longitudinal length measured from the right-most face of the first portion to the pointed tip of the second portion as seen in the Fig. 1 depiction above), the cannulated curved guide connected to the handle (Figs. 1-2) and having a spiked tip formed at the distal most end (See Fig. 1 depiction and notations above), wherein a distal most portion of the cannulated curved guide includes an open cross-section, and wherein the spiked tip forms a part of the open cross-section (See second instance of Figs. 7-8 depictions and notations directly above).

Allowable Subject Matter
Claims 6-7, 12 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10, 17-19 & 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JESSICA WEISS/Primary Examiner, Art Unit 3775